IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 19, 2008
                               No. 07-40183
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

NICOLAS BUCKETT

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 2:06-CR-8-2


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Nicolas Buckett, proceeding pro se, appeals the 135-month sentence
imposed following his guilty-plea conviction for conspiracy to possess with the
intent to distribute more than 500 grams of methamphetamine, in violation of
21 U.S.C. § 846. He argues, for the first time on appeal, that his sentence is
error because he should have received a safety-valve reduction, pursuant to
U.S.S.G. § 5C1.2. The Government moves for summary affirmance or dismissal,
urging that the appeal is barred by the waiver-of-appeal provision of Buckett’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40183

plea agreement. Alternatively, the Government seeks an extension of time to
file a merits brief.
      Our review of the record shows that Buckett’s appeal waiver was knowing
and voluntary and that, under the plain language of the plea agreement, the
waiver applies to the circumstances at hand. See United States v. Burns, 433
F.3d 442, 445-46 (5th Cir. 2005); United States v. McKinney, 406 F.3d 744, 746
(5th Cir. 2005). Accordingly, Buckett’s appeal waiver bars review of the issue he
seeks to raise on appeal.
      The judgment of the district court is AFFIRMED, the Government’s
motion for summary affirmance is GRANTED, and the Government’s motions
for dismissal or an extension of time are DENIED.




                                       2